Lore, C. J.:
—The statute (Rev. Code, Chap. 99, Sec. £6, p. 755,) provides that “ the trial shall be had at the first term.” The appeal should be placed, therefore, upon the trial list at the first term after the filing of the transcript and be tried then unless continued by the Court for cause. As the counsel for plaintiff below, respondent asks for a trial, and no legal ground for continuance has been laid, and it being properly placed upon the trial list, we hold that it must be tried at this term.